Citation Nr: 1140722	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-48 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for legal entitlement to VA benefits, to include a one time payment from the Filipino Veterans Equity Compensation Fund (FVECF).


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The appellant served in the Philippine Commonwealth Army from December 1942 to July 1946.

This matter came to the Board of Veterans' Appeals (Board or BVA) from a December 2009 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

During the course of the appellant's appeal of the denial of benefits under the FVECF, the RO sent him a Statement of the Case in October 2010 and, in the letter of transmittal, advised him that he could, if he so desired, have a personal hearing before RO hearing personnel, and could also have a hearing before the BVA, which he could indicate on the enclosed VA Form 9, substantive appeal.  When the appellant filed his Form 9 in November 2010, he checked two boxes pertaining to BVA hearings - one indicating a desire for a videoconference hearing between the RO and the Board in Washington, DC, and one requesting a hearing before the BVA on traveling status at the RO.

In a February 2011 letter (received in March 2011), the appellant stated, in pertinent part, "I strongly want a personal hearing in your office . . . I have already give to you all my documents . . . ."  In reply, the RO advised the appellant that a hearing was scheduled for him in July 2011.  On the appointed date, the appellant reported to the RO and participated, at his request, in an informal hearing conference with a Decision Review Officer.  At the conclusion of the conference, he asked that a decision on his claim be expedited, as he is 85 years old.  (Actually, based on his stated birthdate of December 1926, he is now 84 years of age.)

It may be that the appellant no longer desires a hearing before the BVA, but the Board is unable to so conclude from the statements in the file.  In the September 2011 letter advising the appellant that his appeal was being certified to the Board, the RO stated, "If you have requested to appear personally at a hearing before the Board of Veterans' Appeals, you will receive further information by separate letter."  That does not appear to have happened, and we must be sensitive to the appellant's right to full due process.  Thus, because a hearing has not been conducted and the request for a BVA hearing has not been withdrawn, the appeal is remanded to ensure compliance with due process requirements.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Offer the appellant a Travel Board hearing or a videoconference hearing at the RO before a Veterans Law Judge of the Board of Veterans' Appeals.  Thereafter, the Veteran should be scheduled, at the RO, for the type of personal hearing that he has so indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

